Title: Thomas Cooper to Thomas Jefferson, [ca. 15 September 1814]
From: Cooper, Thomas
To: Jefferson, Thomas


          Dr sirca. 15 Sept. 1814
          Some time ago I promised the Editor of the Port folio a paper on education, but I neglected it till your letter came. If the inclosed shd be worth publication, I will send it for that work. Pray oblige me by any remarks that occur to you, so that I may make it as useful as I can; and return it to me. I presume your purpose will be answered by that mode of communication.
          Thomas
            Cooper
        